--------------------------------------------------------------------------------


 
  Exhibit (10)-rr
 
LETTER WAIVER
 
  
To:     Bausch & Lomb B.V. (the Company)
    Koolhovenlaan 110
    1119 NH Schiphol-Rijk
    The Netherlands


Fax:    +31 20 6554 651
Attn:    Financial Controller




and:    Bausch & Lomb Incorporated (the Guarantor)
            One Bausch & Lomb Place
    Rochester
    New York 14604
    United States of America


Fax:     +1 585 338 8188
Attn:    Corporate Treasury Operations
 
  29 January, 2007
 
  Dear Sirs,
 
  US$375,000,000 credit agreement dated 29 November 2005 (as amended) between
(among others) the Company, the Guarantor and Citibank International plc as
facility agent (the Agreement)
 

1.  
Background

 

(a)  
This letter is supplemental to and amends the Agreement.

 

(b)  
Pursuant to Clause 25 (Amendments and Waivers) of the Agreement, the Majority
Lenders have consented to the amendments to the Agreement contemplated by this
letter. Accordingly, we are authorised to execute this letter on behalf of the
Finance Parties.

 

2.  
Interpretation

 

(a)  
Capitalised terms defined in the Agreement have the same meaning when used in
this letter unless expressly defined in this letter.

 

(b)  
The provisions of Clause 1.2 (Construction) of the Agreement apply to this
letter as though they were set out in full in this letter except that references
to the Agreement are to be construed as references to this letter.

 

(c)  
Effective Date means 31 January, 2007, provided that the Facility Agent shall
have given notification to the Obligors that it has received a copy of this
letter countersigned by the Company and the Guarantor.

 

3.  
Amendments

 

(a)  
Subject to subparagraph (b) below, the Agreement will be amended from the
Effective Date in accordance with subparagraph (c) below.

 

(b)  
The Agreement will not be amended by this letter unless the Facility Agent has
received a copy of this letter countersigned by the Company and the Guarantor on
or before the Effective Date.

 

(c)  
The Agreement will be amended as follows:

 

(i)  
Clause 19.5(a) (Cross-default) be amended by deleting the figure “US$50,000,000”
and replacing it with the figure “US$70,000,000”;

 

(ii)  
Clause 19.11(a)(ii) (BLIO Matters) of the Agreement shall be amended by deleting
the reference to “31 January 2007” in the last line thereof and replacing it
with “30 April 2007”;

 

(iii)  
the definition of Confidential Disclosures shall be amended by replacing “16
May, 2006” with “the date of this letter”;

 

(iv)  
the definition of Other Announcements shall be amended as follows:

 

 
 (i) deleting the word “and” at the end of subparagraph (xxi);

 

 
(ii) deleting the full stop after the words "9 November 2006 " at the end of
subparagraph (xxii) and replacing it with a semi-colon followed by the word
“and”; and

 

 
(iii) inserting new subparagraph (xxiii as follows:

 

 
"(xxiii) Current Report on Form 8-K, filed 21 December, 2006 (grant of second
additional trading period from New York Stock Exchange (NYSE) and compliance
with certain NYSE corporate governance disclosure requirements).”; and

 

(v)  
the definition of Waiver Termination Date in Clause 19.11(b) of the Agreement
shall be deleted in its entirety and replaced with the following:

        
                 “Waiver Termination Date means the earlier of:
           (i) 6:00 p.m. (Rochester, New York time) on 30 April, 2007;
 

 
(ii) the date (if any) on which the trustee or holders of not less than 25 per
cent. of the principal amount of outstanding securities under any series with an
outstanding principal amount of at least US$50,000,000 under the Indenture have
given to the Guarantor notice that the principal amount of such securities is
due and payable immediately;

 

 
(ii)the effective date of any Form 25 to strike Guarantor’s securities from
listing filed by NYSE with the SEC as a result of Guarantor’s failure to file
its 2005 10-K within additional trading periods granted by the NYSE; and

 

 
(iii)the date on which the Guarantor’s 2006 annual report on Form 10-K is filed
with the SEC.".

 

4.  
Guarantee

 
  The Guarantor:
 

(a)  
agrees to the amendment of the Agreement as contemplated by this letter; and

 

(b)  
with effect from the Effective Date, confirms that the guarantee given by it
under the Agreement will:

 

(i)  
continue in full force and effect; and

 

(ii)  
extend to the liabilities and obligations of the Company to the Finance Parties
under the Finance Documents as amended by this letter.

 

5.  
Further Waiver

 
The provisions of paragraph 4 of the 17 May, 2006 Letter Waiver shall be deleted
in its entirety and replaced as follows:
 

(a)      
The Guarantor’s 2005 annual report on Form 10-K will contain financial
statements for 2005 and restated financial statements for certain prior periods,
including but not limited to the Guarantor’s 2004 fiscal year. Accordingly, in
addition to the BLIO Matters and Other Matters not resulting in or constituting
a breach of the Agreement or Default during the Waiver Period, as set forth in
Clause 19.11(a), the Majority Lenders further agree, upon the filing of that
annual report on Form 10-K, in accordance with the terms of this letter, that
any representation under Clauses 16.6 (Financial statements) and 16.11
(Compliance with laws) of the Agreement which is incorrect in any material
respect, or any breach of the covenants of Clauses 17.2 (Compliance with laws)
(as related to filings required by the Trust Indenture Act of 1939 (the “TIA”)
for fiscal years 2004 and 2005), 17.7 (Maintenance of accounts) and 17.10
(Reporting requirements) or any Default arising therefrom, with respect to
periods covered by the 2005 10-K, shall be permanently and irrevocably waived,
to the extent related to the matters described in the BLIO Announcements, Other
Announcements or Confidential Disclosures.

 

       (b)
 
The Guarantor’s 2006 annual report on Form 10-K will contain selected quarterly
financial statements for fiscal year 2006. Accordingly, in addition to the BLIO
Matters and Other Matters not resulting in or constituting a breach of the
Agreement or Default during the Waiver Period, as set forth in Clause 19.11(a),
the Majority Lenders further agree, upon the filing of that annual report on
Form 10-K, in accordance with the terms of this letter, that any representation
under Clause 16.11 (Compliance with laws) of the Agreement which is incorrect in
any material respect, or any breach of the covenants of Clauses 17.2 (Compliance
with laws) (as related to filings required by the Trust Indenture Act of 1939
(the “TIA”)) for fiscal year 2006, 17.7 (Maintenance of accounts) and 17.10
(Reporting requirements) or any Default arising therefrom, respect to periods
covered by 2006 10-K, shall be permanently and irrevocably waived, to the extent
related to the matters described in the BLIO Announcements, Other Announcements
or Confidential Disclosures.

 

6.  
Amendment fee

 

(a)  
In further consideration for the matters contemplated by this letter, the
Company must pay to the Facility Agent for the account of the Lenders which
consented on or before the date of this letter to the amendments to the
Agreement contemplated by this letter (the Consenting Lenders) a monthly fee
equal to 0.10 per cent. of the total Commitments of the Consenting Lenders. The
first such monthly fee shall be payable no later than February 1, 2007, and
subsequent monthly fees shall be payable no later than March 1, 2007 and April
2, 2007; provided, however, in the event Guarantor files its 2006 Form 10-K on
or before February 28, 2007, then it will have not obligation to make the March
and April payments, and if the Guarantor files its 2006 Form 10-K on or before
March 31, 2007, then it will have no obligation to make the April payment.
Payments will be made to the account notified to the Company by the Facility
Agent for this purpose.

 

(b)  
All amounts payable under this letter are exclusive of any value added tax or
other taxes of any nature and will not be subject to counterclaim or set-off
for, or be otherwise affected by, any claim or dispute relating to any matter
whatsoever and all such payments shall be made free and clear and without
deduction for or on account of any present or future taxes, charges, deductions
or withholdings.

 

7.  
Miscellaneous

 

(a)  
This letter is a Finance Document and a Fee Letter.

 

(b)  
From the Effective Date, the Agreement and this letter will be read and
construed as one document.

 

(c)  
Except as otherwise provided in this letter, the Finance Documents remain in
full force and effect.

 

(d)  
Except to the extent expressly waived in this letter, no waiver of any provision
of any Finance Document is given by the terms of this letter and the Finance
Parties expressly reserve all their rights and remedies in respect of any breach
of, or other Default under, the Finance Documents.

 

8.  
Governing law

 
       This letter is governed by English law.
 


 
/s/ Casilda Clovis Olu Dada  
For
CITIBANK INTERNATIONAL PLC
as Facility Agent for and on behalf of the Finance Parties
 
Date: 29th January, 2007

 
 

--------------------------------------------------------------------------------

 

 


 
We agree with the terms of this letter.
 


 
/s/ Efrain Rivera    
Efrain Rivera, Vice President & Treasurer
For
BAUSCH & LOMB B.V.
 
Date: 26th January, 2007
 
 
 
/s/ Stephen C. McCluski   
Stephen C. McCluski
Sr. Vice President and CFO
For
BAUSCH & LOMB INCORPORATED
 
Date: 26th January, 2007



